        Case 4:11-cv-00131-CDL Document 15 Filed 12/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION


JOE HAND PROMOTIONS, INC.,                    Case No. 4:11-cv-131-CDL

                      Plaintiff,

                     vs.

VERONICA L. ALEXANDER D/B/A
SALOON & OYSTER BAR,

                      Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION TO REVIVE DORMANT
     JUDGMENTAGAINST DEFENDANT VERONICA L. ALEXANDER

      The Court having reviewed and considered Plaintiff Joe Hand Promotions, Inc.’s

Motion and Memorandum of Law in support thereof,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s

Motion be granted and the judgments against Veronica L. Alexander be revived and

enforceable.

IT IS SO ORDERED:

      This the 8th         day of December                        , 2020.


                                        S/Clay D. Land
                                        The Honorable Clay D. Land United States
                                        District Court Middle District of Georgia
